Title: From Abigail Smith Adams to Harriet Welsh, 8 September 1815
From: Adams, Abigail Smith
To: Welsh, Harriet




Dear Harriet
Sunday Sepbr 8th 1815


I have not committed burglary this time—Caroline haven written in the cover, all well the 9th of Sep’br no I did not tell her of the liberty I took, So you need not go to frighten her least I should See clandestanly what you will communicate voluntaryly (Susan would Say See: G M—how you spell, So I will mend the word, voluntarily
I did write you a note yesterday by the C. mail, did you not send? I am glad your Mother has returnd. I Shall hope to See her, and it will give you an oppertunity to make us a visit; I got the letters you mention, they were not so late as some we have had, one from mr A. the rest from the Boys. I am Sorry John was so Sanguine in his expectations, but that is often the case of youth, and ardent spirits. if it was not, they could not make exertions. I hope it will have a contrary effect from what you apprehend, and Stimulate him to greater exertions in his own professions. as expences are in England, he could not have lived upon his sallery as charge de Secretary of Legation, for being made wholy independent upon the Minister, he is Subject to much greater expence, than if he was connected with him—he is obliged to keep up a seperate establishment; to keep a carriage Servants &c (wholy different from a private Secretary) to attend Court—too which is expence enough of itself. My own opinion is that mr Adams will return in the Spring. mr Gallatin says he will unless something is done to enable him to stay—and the house of mgrs you know, do not like to hazard their popularity with their constituents, who many of them think that foreign Ministers may make fortunes by their sallries, whilst all foreign Nations laugh at the niggardly allowance.
Martha Says, I hear, that She has not got all her baggage. if there is any remaining, She had better write to mr Smith about it, and  if it was taken from the Ship I will send the letter for her, and receive his replie, without expence to either. I should be glad to assist her to obtain it if I can—You will be so good as to tell her so, and if She writes, She may give the letter to you to get franked here
I Send this by mr Marston, mr Shaw has not come up—the weather to day is very oppressive Such as makes people Sick—
Love to all inquiring friends / Yours as ever


A A




